Brewer, J.,
(orally.') In the case of Shelley, relator, against St. Charles county, the relator is entitled to a mandamus, so far as respects bonds for which no levy has been made. Provision to that effect is in the order which is herewith approved. So far as the balance of the judgment is concerned, the plaintiff is not entitled to mandamus. There were judicial sales made under proceedings in the courts, after the failure of the ordinary tax levies, and there were on those judicial sales some bona fide purchasers. As w'e intimated in the course of one of the arguments in the case, we think the parties who bought under these judicial sales are entitled to protection, and that the relator’s remedy (if he have any) for the balance of the judgment must be in some other proceeding.
We cannot in mcmdomus attempt to apportion or determine the equities which exist, so that, as to the balance of the judgment, the application for mandamus will be refused.